     Case 1:18-cv-10661-RMB-KMW Document 121 Filed 04/27/20 Page 1 of 2 PageID: 5253




         April 27, 2020                                                        Loly Tor
                                                                               loly.tor@klgates.com

                                                                               T +1 973 848 4026
         Via ECF                                                               F +1 973 848 4001

         Hon. Karen Williams, U.S.M.J.
         United States District Court for the District of New Jersey
         Mitchell H. Cohen Building & U.S. Courthouse
         4th & Cooper Streets, Room 2010
         Camden, New Jersey 08101


         Re:       Gorczynski v. Electrolux Home Products, Inc., et al.
                   Case No. 1:18-cv-10661-RMB-AMD

         Dear Judge Williams:

                We represent Defendant Electrolux Home Products, Inc. (“Electrolux”). We write to
         respectfully request that the Court enter the enclosed proposed Fifth Amended Scheduling
         Order, which extends the remaining briefing deadlines by one week. Plaintiff’s counsel has
         consented to this request.
                 Pursuant to the Fourth Amended Scheduling Order (ECF No. 103), Plaintiff filed his
         Motion for Class Certification on March 27, 2020, and Electrolux filed its Daubert motions on
         April 24, 2020. The remaining briefing schedule is as follows:


                   1. Defendant’s opposition to class certification due May 1, 2020;
                   2. Plaintiff shall serve his reply brief in support of class certification, his oppositions to
                      any Daubert motions and any affirmative Daubert motions by May 22, 2020;
                   3. Defendants shall serve oppositions to any Daubert motion advanced by Plaintiff by
                      June 12, 2020, and replies in support of their Daubert motions by June 19, 2020;
                      and
                   4. Plaintiff shall serve his reply in support of any Daubert motions by June 26, 2020.


                Electrolux respectfully requests a one-week extension of the foregoing deadlines to
         accommodate the challenges we have faced while working remotely. As such, we respectfully
         request a one-week extension to the remaining briefing schedule, as shown below:

                   1. Defendant’s opposition to class certification due May 8, 2020;

K&L GATES LLP
ONE NEWARK CENTER TENTH FLOOR NEWARK NJ 07102
T +1 973 848 4000 F +1 973 848 4001 klgates.com
Anthony P. La Rocco, Administrative Partner, New Jersey
304758488 v1
Case 1:18-cv-10661-RMB-KMW Document 121 Filed 04/27/20 Page 2 of 2 PageID: 5254




         2. Plaintiff shall serve his reply brief in support of class certification, his oppositions to
            any Daubert motions and any affirmative Daubert motions by May 29, 2020;
         3. Defendants shall serve oppositions to any Daubert motion advanced by Plaintiff by
            June 19, 2020, and replies in support of their Daubert motions by June 26, 2020;
            and
         4. Plaintiff shall serve his reply in support of any Daubert motions by July 7, 2020.


         As no hearing or trial dates have been set, the one-week extension will not affect any
  other deadlines. Do not hesitate to contact me with any questions. We appreciate Your
  Honor’s attention to this request.

  Respectfully submitted,



  Loly G. Tor




                                                    2
